    Case 2:09-md-02047-EEF-JCW Document 22823 Filed 05/12/20 Page 1 of 36



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA

 IN RE: CHINESE-MANUFACTURED DRYWALL                                    *
 PRODUCTS LIABILITY LITIGATION                                          *
                                                                        *            CIVIL ACTION
                                                                        *
                                                                        *             MDL NO. 2047
                                                                        *
                                                                        *             SECTION L (2)
 THIS DOCUMENT RELATES TO:                                              *
 Elizabeth Bennett, et al. v. Gebr. Knauf                               *
 Verwaltungsgesellschaft, KG, et al., No. 14-2722                       *


                                           ORDER & REASONS

        Pending before the Court are Defendants’ Motions for Summary Judgment on Claims

Asserted by Carl and Lynn Russell and Ronald and Patricia Stanfa, R. Doc. 22613, Michael and

Alice Ginart, R. Doc. 22628, Toshonia and Martin Armstrong, R. Doc. 22633, Ronald and Bernice

Pendleton, R. Doc. 22637, William Foreman, R. Doc. 22640, Dung Nguyen, R. Doc. 22641, R &

S Properties, LLC, R. Doc. 22644, Michael Christovich and Carlisle Place, LLC, R. Doc. 22645,

Consuelo Burgos, Johnny Tyler, Carl and Ellen Moore, R. Doc. 22677, Gerald Levin, R. Doc.

22679, Jay Wang and Ruby Xi, R. Doc. 22664, Ronald and Leslie Bogard, R. Doc. 22683, and

Rachel Schoerner, R. Doc. 22685. Plaintiffs oppose the majority of the motions,1 R. Docs. 22714,

22704, 22703, 22740, 22647, 22728, 22726, 22719, 22729, 22717, 22709, R. Doc. 22727, and

Defendants have filed replies, R. Doc. 22754, 22735, 22759, 22756, 22755, 22736, 22749, 22751,

22748, 22743. Because the motions all concern prescription and statutes of limitations issues, the

Court will consider them collectively. Having considered the applicable law and the parties’

arguments, the Court now rules as follows.




        1
          Plaintiffs have not filed oppositions to the motions for summary judgment on the claims of Gerald Levin,
R. Doc. 22679, Toshonia and Martin Armstrong, R. Doc. 22633, and Rachel Renee Schoerner, R. Doc. 22685.
   Case 2:09-md-02047-EEF-JCW Document 22823 Filed 05/12/20 Page 2 of 36



    I.      BACKGROUND

         From 2004 through 2006, the housing boom in Florida and rebuilding efforts necessitated

by Hurricanes Rita and Katrina led to a shortage of construction materials, including drywall. As

a result, drywall manufactured in China was brought into the United States and used to construct

and refurbish homes in coastal areas of the country, notably the Gulf Coast and East Coast.

Sometime after the installation of the Chinese drywall, homeowners began to complain of

emissions of foul-smelling gas, the corrosion and blackening of metal wiring, surfaces, and objects,

and the breaking down of appliances and electrical devices in their homes. See In re Chinese-

Manufactured Drywall Prods. Liab. Litig., 894 F. Supp. 2d 819, 829–30 (E.D. La. 2012), aff’d,

742 F.3d 576 (5th Cir. 2014). Many of these homeowners also began to complain of various

physical afflictions believed to be caused by the Chinese drywall.

         These homeowners then began to file suit in various state and federal courts against

homebuilders, developers, installers, realtors, brokers, suppliers, importers, exporters, distributors,

and manufacturers who were involved with the Chinese drywall. As a result, many homebuilders

also filed suit seeking to recoup their damages. Because of the commonality of facts in the various

cases, this litigation was designated as a multidistrict litigation. Pursuant to a Transfer Order from

the United States Judicial Panel on Multidistrict Litigation on June 15, 2009, all federal cases

involving Chinese drywall were consolidated for pretrial proceedings in MDL 09-2047 before this

Court. Since that date, numerous cases have been consolidated, involving thousands of individua l

claims; over 20,000 documents have been entered into the record, millions of documents have

been exchanged in discovery, depositions have been taken in the United States and in China, and

over thirty Pretrial Orders have been issued; the Court has appointed steering committees and



                                                  2
   Case 2:09-md-02047-EEF-JCW Document 22823 Filed 05/12/20 Page 3 of 36



liaison counsel for plaintiffs, homebuilders, insurers, installers, and manufacturers, and it has

presided over monthly status conferences, hearings, and several bellwether trials.

       The Chinese drywall at issue was largely manufactured by two groups of defendants: (1)

the Knauf Entities and (2) the Taishan Entities. The litigation has focused upon these two entities

and their downstream associates and has proceeded on strikingly different tracks for the claims

against each group.

       A. The Knauf Defendants

       The Knauf Entities are German-based, international manufacturers of building products,

including drywall, whose Chinese subsidiary, Knauf Plasterboard (Tianjin) Co., Ltd. (“KPT”),

advertised and sold its Chinese drywall in the United States. The Knauf Entities are named

defendants in numerous cases consolidated with the MDL litigation and litigation in state courts.

       The Knauf Entities first entered their appearance in the MDL litigation on July 2, 2009.

Thereafter, the Court presided over a bellwether trial in Hernandez v. Knauf Gips KG, Case No.

09-6050, involving a homeowner’s claims against KPT for defective drywall. The Court found in

favor of the plaintiff family in Hernandez, issued a detailed Findings of Fact and Conclusions of

Law, and entered a Judgment in the amount of $164,049.64, including remediation damages in the

amount of $136,940.46—which represented a remediation cost of $81.13 per square foot based on

the footprint square footage of the house.

       Subsequently, the Knauf Entities agreed to institute a pilot remediation program utilizing

the remediation protocol formulated by the Court from the evidence in Hernandez. The Knauf

pilot remediation program is now completed and has remediated more than 2,200 homes

containing KPT Chinese drywall using the same general protocol.        At the Court’s urging, the



                                                3
    Case 2:09-md-02047-EEF-JCW Document 22823 Filed 05/12/20 Page 4 of 36



parties began working together to monetize this program and make it available to a broader class

of plaintiffs.

         On December 20, 2011, the Knauf Entities and the PSC entered into a global, class

Settlement Agreement (“Knauf Settlement Agreement”), which was designed to resolve all Knauf-

related, Chinese drywall claims. In addition to the Knauf Settlement Agreement and after a jury

trial in a bellwether case, numerous defendants in the chain-of-commerce with the Knauf Entities

have entered into class settlement agreements, the effect of which settles almost all of the Knauf

Entities’ chain-of-commerce litigation. The total amount of the Knauf Settlement is approximately

$1.1 billion.

         B. The Bennett Class Action

         The instant matter is a purported class action filed on November 13, 2014 by Elizabeth

Bennett in the Northern District of Alabama. 2 Ms. Bennet raised claims on her own behalf and on

the behalf of a nationwide class of similarly situated homeowners who allegedly suffered damages

due to the presence of defective Chinese drywall in their homes. The Plaintiffs raised claims

against the Knauf Entities for negligence, negligence per se, strict liability, breach of express

and/or implied warranty, redhibition, violations of the Louisiana Products Liability Act, private

nuisance, negligent discharge of a corrosive substance, unjust enrichment, violations of consumer

protection laws, and equitable and injunctive relief and medical monitoring with respect to the

manufacture of allegedly defective Chinese drywall. In January 2015, the Judicial Panel on

Multidistrict Litigation transferred the case to the Eastern District of Louisiana and consolidated


         2
            On January 22, 2020, the Court granted Defendants’ Motion to Deny Class Certification, finding that the
predominance requirement of Rule 23(b)(3) was not satisfied. R. Docs. 22524, 22528. Specifically, the Court noted
that the variety in the individual claims, which included personal injury and property damage claims, theories of
liability, applicable state laws and defenses, and different damage calculations precluded the finding of predominance
necessary to warrant class certification.
                                                          4
   Case 2:09-md-02047-EEF-JCW Document 22823 Filed 05/12/20 Page 5 of 36



it with the In re Chinese Manufactured Drywall Liability Litigation, MLD 09-2047, currently

pending before this Court.

          On October 31, 2019, the Court granted leave for Plaintiffs to add several new Plaintiffs to

the action. R. Doc. 22357. The case now involves 130 affected properties. On that date, the Court

also extended many of the Case Management Order’s deadlines. R. Doc. 22357. With discovery

well underway, the Knauf Defendants have begun to file dispositive motions targeting the claims

of individual plaintiffs.

    II.      PENDING MOTION

          In various motions, Defendants seek summary judgment on the claims asserted Carl and

Lynn Russell and Ronald and Patricia Stanfa, R. Doc. 22613, Michael and Alice Ginart, R. Doc.

22628, Toshonia and Martin Armstrong, R. Doc. 22633, Ronald and Bernice Pendleton, R. Doc.

22637, William Foreman, R. Doc. 22640, Dung Nguyen, R. Doc. 22641, R & S Properties, LLC,

R. Doc. 22644, Michael Christovich and Carlisle Place, LLC, R. Doc. 22645, Consuelo Burgos,

Johnny Tyler, Carl and Ellen Moore, R. Doc. 22677, Gerald Levin, R. Doc. 22679, Jay Wang and

Ruby Xi, R. Doc. 22664, Ronald and Leslie Bogard, R. Doc. 22683, and Rachel Schoerner, R.

Doc. 22685, on the grounds that these claims are barred by the applicable prescriptive period or

statute of limitations.

          Plaintiffs oppose the motions, generally arguing that the discovery of Chinese drywall in

their properties did not occur at the time Defendants claim. Additionally, Plaintiffs collectively

argue that the applicable statute of limitations period was tolled by Knauf’s failure to report the

sale of the defective drywall to the Consumer Product Safety Commission and Knauf’s “active

concealment” of the defect. Plaintiffs generally contend Defendants should be equitably estopped

from “taking unfair advantage of homeowners who may have only received limited or inaccurate
                                                   5
   Case 2:09-md-02047-EEF-JCW Document 22823 Filed 05/12/20 Page 6 of 36



information about the defective Knauf-manufactured drywall through some source other than the

CPSC or from Defendants during a product recall.” R. Doc. 22714 at 19.

    III.      LAW & ANALYSIS

    A. Legal Standard – Motion for Summary Judgment

           Summary judgment is appropriate when “the pleadings, the discovery and disclosure

materials on file, and any affidavits show that there is no genuine issue as to any material fact and

that the movant is entitled to judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317,

322 (1986) (citing Fed. R. Civ. P. 56(c)); Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir.

1994). When assessing whether a dispute as to any material fact exists, the Court considers “all of

the evidence in the record but refrains from making credibility determinations or weighing the

evidence.” Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398 (5th

Cir. 2008).

           Under Federal Rule of Civil Procedure 56(c), the moving party bears the initial burden of

“informing the district court of the basis for its motion, and identifying those portions of [the

record] which it believes demonstrate the absence of a genuine issue of material fact.” Celotex,

477 U.S. at 322. When the moving party has met its Rule 56(c) burden, “[t]he non-movant cannot

avoid summary judgment . . . by merely making ‘conclusory allegations’ or ‘unsubstantiated

assertions.’” Calbillo v. Cavender Oldsmobile, Inc., 288 F.3d 721, 725 (5th Cir. 2002) (quoting

Little, 37 F.3d at 1075). “The mere existence of a scintilla of evidence in support of the plaintiff's

position will be insufficient; there must be evidence on which the jury could reasonably find for

the plaintiff.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 253 (1986). All reasonable inferences

are drawn in favor of the nonmoving party, but a party cannot defeat summary judgment with

conclusory allegations or unsubstantiated assertions. Little, 37 F.3d at 1075. A court ultimately
                                                   6
   Case 2:09-md-02047-EEF-JCW Document 22823 Filed 05/12/20 Page 7 of 36



must be satisfied that “a reasonable jury could not return a verdict for the nonmoving party.” Delta,

530 F.3d at 399.

   B. Alabama Claims

       1. Statute of Limitations Under Alabama Law

       Under Alabama law, “[t]he statute of limitations on a claim begins to run when the cause

of action accrues.” Gilmore v. M & B Realty Co., 895 So. 2d 200, 208 (Ala. 2004) (quoting

Chandiwala v. Pate Construction Co., 889 So. 2d 540, 543 (Ala. 2004)). Claims for “injury to the

person or rights of another not arising from contract” are typically subject to a two-year statute of

limitations. Ala. Code § 6-2-38(l). “A negligence cause of action accrues as soon as the claimant

is entitled to maintain an action, regardless of whether the full amount of damages is apparent at

the time of the first legal injury.” Gilmore, 895 So. 2d at 208 (quoting Koch v. State Farm Fire &

Casualty Co., 565 So. 2d 226, 231 (Ala. 1990)). Alabama law does not recognize a “discovery

rule” that tolls the statute of limitations until discovery of a defect with respect to negligence

actions. Henson v. Celtic Life Ins. Co., 621 So. 2d 1268, 1274 (Ala. 1993). Accordingly, the

limitations period is triggered by discovery of the damage or injury itself, regardless of whether

the plaintiff can identify the cause of the damage or whether the full scope of the injury has been

recognized. See Franklin v. Mitchell, 87 So. 3d 573, 578-79 (Ala. Civ. App. 2011) (holding that

the statute of limitations barred plaintiffs’ negligent construction claim when it was brought more

than two years from the time they noticed that the floors in their new home were sagging).

Additionally, product liability claims involving latent defects must be filed within one year from

the time at which the plaintiff discovers, or reasonably should have discovered the defect. Ala.

Code § 6-5-502(b).



                                                 7
   Case 2:09-md-02047-EEF-JCW Document 22823 Filed 05/12/20 Page 8 of 36



       The Alabama Plaintiffs contend Defendants should be equitably estopped from arguing

that the statute of limitations began to run any earlier than a formal drywall inspection because

Defendants failed to comply with their post-sale duty to warn consumers of their product’s defect.

Under Alabama law, a manufacturer has a duty to warn consumers “of those dangers which the

owner or user would not be aware of under the particular circumstances of his use of the product

in question.” Gurley v. American Honda Motor Co., 505 So. 2d 358, 361 (Ala. 1987). This duty is

premised on the Restatement (Second) of Torts, which imposes liability on a manufacturer who

knows, or should know, that routine use of the product poses a danger, has no reason to believe

that a user will recognize the danger, and “fails to exercise reasonable care to inform [the user] of

its dangerous condition.” Ex parte Chevron Chem. Co., 720 So. 2d 922, 925 (Ala. 1998) (quoting

Restatement (Second) of Torts § 388 (1965)).

       The Court has addressed this argument in prior Orders and Reasons, R. Doc. 22615 at 27-

28, and the outcome is no different here. In overseeing this MDL, the Court has become intimately

familiar with the distribution process that brought Knauf-manufactured drywall into this country.

Due to the size and geographic scope of the market and the complexity of the distribution network,

the Court concludes that it would not have been reasonably possible for Knauf to identify all those

to whom a post-sale duty to warn may have been owed under Alabama law. Further, the Court

notes that Knauf did undertake an extensive notice program during the major settlement phase of

this MDL to identify potential claimants and notify them of their right to participate in a settlement.

Accordingly, the evidence does not support Plaintiffs’ estoppel argument.

       Plaintiffs additionally argue that that statute of limitations was tolled by Defendants’ failure

to report the defect to the Consumer Product Safety Commission (“CPSC”). Plaintiffs take the

position that rather than report the defect to the CPSC as required by law, Defendants “chose to
                                                  8
      Case 2:09-md-02047-EEF-JCW Document 22823 Filed 05/12/20 Page 9 of 36



conceal the problem” and “worked to actively conceal the defect by striking a secretive

indemnification agreement with Banner Supply Company.” R. Doc. 22714 at 17. Plaintiffs

characterize this agreement as “an act of fraudulent suppression under Alabama law,” which tolls

the statute of limitations “until the tort was actually discovered or could have been discovered.” R.

Doc. 22714 at 18 (quoting McKenzie v. Janssen Biotech, Inc., No. 1170787, 2019 WL 4727472,

at *4 (Ala. Sept. 27, 2019)).

         During this stage of the litigation, the Court has ruled conservatively, only granting

summary judgment on statute of limitations grounds when plaintiff had actual knowledge of the

presence of Chinese drywall in their property or when it is abundantly clear that the plaintiff should

have discovered the defect through even a modicum of diligence, such as when a plaintiff is told

by a air conditioning technician that the cause of his appliance failures is attributable to Chinese

drywall. Even when the Court has been skeptical about the reasonableness of a plaintiff’s actions,

it has allowed claims to proceed to the trier of fact where there is question about whether Plaintiffs

should have known about the presence of the defect. Plaintiffs’ Consumer Product Safety Act

arguments do not demand different treatment. The Court recognizes that the question of “when a

reasonable person should have discovered a claim that is alleged to have been fraudulently

concealed is generally a question to be determined by the trier of fact.” McKenzie, 2019 WL

4727472, at *4 (Ala. Sept. 27, 2019). Accordingly, the Court will only grant summary judgment

if there is clear evidence that Plaintiffs had knowledge of the defect, or absolutely should have

discovered the problem, more than two years before the filing of their claims, because the statute

of limitations is only tolled “until the tort [is] actually discovered or could have been discovered.”

Id.

         2. Discussion
                                                  9
  Case 2:09-md-02047-EEF-JCW Document 22823 Filed 05/12/20 Page 10 of 36



           A. Carl and Lynn Russel [R. Doc. 22613]

        Carl and Lynn Russell’s claims arise from the alleged presence of Chinese drywall in a

property located at 5427 Creekside Lane, Hoover, Alabama. The Russells filed their claims on

January 31, 2016. R. Doc. 20020-2. Accordingly, under Alabama law, their claims are untimely if

they discovered, or should have discovered, the presence of Chinese drywall prior to January 31,

2014.

        The Russells completed a Plaintiff Profile Form indicating that a Chinese drywall

inspection was conducted, and the presence of Chinese drywall revealed, on November 12, 2015.

R. Doc. 22613-2 at 2. However, the statute of limitations begins to run under Alabama law not

when the full extent of the injury has been felt or the cause of the damage identified, but when the

plaintiff first discovers, or reasonably should have discovered, the damage or defect. Mr. Russell

testified to receiving a letter from the builder of his home, Gibson & Anderson, discussing Chinese

drywall, four or five years prior. In response to the letter, Mr. Russell called Gibson & Anderson

and was instructed to go into his attic and determine whether the drywall had Knauf markings. Mr.

Russell explained that “there was very little visible or assessable to me in my attic.” R. Doc. 22613-

4 at 2. He also said, “I didn’t know – their letter mentioned Chinese drywall. That didn’t even – it

didn’t register – nothing registered with me. I didn’t look it up to see what it was even talking

about or what the symptoms or what it did.” R. Doc. 22613-4 at 2. Without reviewing a copy of

the letter that was purportedly sent to the Russells, the Court is unable to determine whether it

imported actual notice on the Russells. Considering the evidence in the light most favorable to the

Russells, the Court will deny summary judgment and allow the trier of fact to decide whether the

Russells acted reasonably upon receiving a letter mentioning the possible presence of Chinese

drywall in the affected property.
                                                 10
  Case 2:09-md-02047-EEF-JCW Document 22823 Filed 05/12/20 Page 11 of 36



           B. Ronald and Patricia Stanfa [R. Doc. 22613]

       Ronald and Patricia Stanfa’s claims arise from the alleged presence of Chinese drywall in

a property located at 180 Sheffield Lane, Birmingham, Alabama. The Stanfas filed their claims on

September 10, 2018. R. Doc. 21770-2. Accordingly, under Alabama law, the Stanfas’ claims are

untimely if they discovered, or should have discovered, the presence of Chinese drywall prior to

September 10, 2016.

       Mr. Stanfa testified that during a renovation in 2014, an electrician informed them that “we

might have Chinese drywall because he saw some markings that were consistent with” Chinese

drywall. R. Docs. 22613-6 at 2, 22613-7 at 7. Around the same time, an employee of a construction

company noted that the home had a smell that could be attributed to Chinese drywall. R. Doc.

22613-6 at 3. Mrs. Stanfa testified that the electrician “would say I really think you need to check

on this Chinese drywall.” R. Doc. 22613-7 at 6. She described the electrician as “persistent,” and

noted that he mentioned Chinese drywall on at least two occasions. R. Doc. 22613-7 at 8. The

Court concludes that summary judgment is appropriate here, as the Stanfas were repeatedly told

by multiple technicians that their home displayed clear signs of Chinese drywall contamination.

This information, coming from at least two different professional sources familiar with Chinese

drywall, should have alerted the Stanfas to the severity of the situation and prompted swift action.

           C. R & S Properties [R. Doc. 22644]

       R&S Properties’ claims arise from the alleged presence of Chinese drywall in a property

located at 9810 Bay Road North, Foley, Alabama. R. Doc. 22644-1 at 3. R&S Properties filed its

claims on September 10, 2018. R. Doc. 21770-2. Accordingly, under Alabama law, R&S

Properties’ claims are untimely if R&S Properties knew, or should have known about the defect

before September 10, 2016.
                                                11
  Case 2:09-md-02047-EEF-JCW Document 22823 Filed 05/12/20 Page 12 of 36



       Rocye Cornelison, a member of R&S Properties, was deposed in conjunction with this

litigation and explained that shortly after purchasing the property as a family retreat, they

experienced multiple failures of the heating and air conditioning units. R. Doc. 22644-5 at 5. He

further explained that a technician informed him that the home “probably had Chinese drywall”

sometime in 2011 or 2012. R. Doc. 22644-5 at 5-6. Mr. Cornelison stated that he “just figured it

was him talking.” R. Doc. 22644-5 at 5. The Court finds summary judgment appropriate here

because this information, relayed by an industry professional, should have altered Mr. Cornelison

to the severity of the situation and prompted swift action.

   C. Florida Claims

               1.      Statute of Limitations Under Florida Law

       Under Florida law, actions involving negligent injury to real property are subject to a four-

year statute of limitations. Fla. Stat. Ann. 95.11(3)(a). Although the statute of limitations is

typically triggered by the completion of the final element of the cause of action, when a latent

defect is involved, “the time runs from the time the defect is discovered or should have been

discovered with the exercise of due diligence.” Id. 95.11(3)(c). A latent defect is a defect “not

discoverable by casual observation,” Hawkins v. Champion Int'l Corp., 662 So. 2d 1005, 1007

(Fla. Dist. Ct. App. 1995), or “by reasonable and customary inspection, and of which the owner

has no knowledge.” Lakes of the Meadow Village Homes Condominium Nos. One, Two, Three,

Four, Five, Six, Seven, Eight, and Nine Maintenance Ass'ns, Inc. v. Arvida/JMB Partners, L.P.,

714 So. 2d 1120, 1122 (Fla. 3d DCA 1998) (quoting Henson v. James M. Barker Co., 555 So.2d

901, 909 (Fla. 1st DCA 1990)).

       Although the statute of limitations begins to run only upon the discovery of a latent defect,

“[t]he knowledge required to commence the limitation period . . . does not rise to that of a legal
                                                 12
  Case 2:09-md-02047-EEF-JCW Document 22823 Filed 05/12/20 Page 13 of 36



certainty.” Univ. of Miami v. Bogorff, 583 So. 2d 1000, 1004 (Fla. 1991), holding modified by

Tanner v. Hartog, 618 So. 2d 177 (Fla. 1993) (citing Steiner v. Ciba–Geigy Corp., 364 So.2d 47

(Fla. 3d DCA 1978), cert. denied, 373 So. 2d 461 (Fla. 1979)). “Plaintiffs need only have notice,

through the exercise of reasonable diligence, of the possible invasion of their legal rights.” Id. To

trigger the limitation period in a products liability case, a plaintiff “need not know the full extent

of his injury,” but must recognize “a distinct injury and some causal connection between the injury

and exposure to plaintiff’s product.” Samson v. R.J. Reynolds Tobacco Co., No. 96-414-CIV-T-

24(B), 1997 WL 373475, at *5 (M.D. Fla. June 2, 1997) (citing Babush v. American Home Prod.

Corp., 589 So. 2d 1379 (Fla. 4th DCA 1991)).

        Plaintiffs collectively contend that Defendants should be estopped from arguing that

Plaintiffs were on notice of the defect any earlier than a formal Chinese drywall inspection because

Defendants failed to comply with their post-sale duty to warn. Indeed, Florida law recognizes that

in some circumstances, manufacturers have a post-sale duty to warn downstream consumers of

defects in their products, even after the goods have left the manufacturer’s possession or control.

See Florio v. Manitex Skycrane, LLC, No. 6:07-CV-1700-ORL-28, 2010 WL 5137626, at *7 (M.D.

Fla. Dec. 10, 2010) (citing West v. Caterpillar Tractor Co., 336 So.2d 80, 86 (Fla. 1976)) (“Florida

law imposes a post-sale duty to warn customers of a product's dangerous propensities on those

who have control over the manufacture or distribution of the product—those who are in a position

to take any safety measures.”); Moncrieffe v. Clark Equip. Co., No. 06-22644-CIV, 2008 WL

11333222, at *17 (S.D. Fla. July 23, 2008). This duty is premised on the Restatement (Third) of

Torts, which provides that a post-sale duty to warn is triggered when “[a] reasonable person in the

seller’s position would provide a warning after the time of sale if . . . the seller knows or reasonable



                                                  13
  Case 2:09-md-02047-EEF-JCW Document 22823 Filed 05/12/20 Page 14 of 36



should have known that the product poses a substantial risk of harm to persons.” Restatement

(Third) of Torts, § 10(b)(1).

       The Court has addressed this argument before and applies the same reasoning here. Even

assuming, arguendo, that a post-sale duty to warn does exist, the Restatement (Third) of Torts

clarifies that a post-sale duty to warn applies only when “a warning can be effectively

communicated to and acted on by those to whom a warning might be provided.” Restatement

(Third) of Torts § 10(b)(3). As explained above, the Court concludes that it would not have been

reasonably possible for Knauf to identify all those to whom a post-sale duty to warn may have

been owed and notes that Knauf did undertake an extensive notice program during the major

settlement phase of this MDL to identify potential claimants and notify them of their right to

participate in a settlement. Accordingly, the evidence does not support Plaintiffs’ estoppel

argument.

       The Florida Plaintiffs additionally argue the statute of limitations was tolled by

Defendants’ fraudulent concealment of the defect in violation of their legal duty under the CPSA.

The Court has already rejected this argument with respect to the Alabama Plaintiffs and finds no

reason to rule differently here.

            2. Discussion

            a. Consuelo Burgos [R. Doc. 22677]

       Conseulo Burgos’ claims arise from the alleged presence of Chinese drywall in a property

located at 384 Northeast Terrace, Miami, Florida. R. Doc. 22677-1 at 3. Burgos filed his claims

on May 14, 2018. R. Doc. 21334. Accordingly, his claims are untimely if he knew, or should have

known of the presence of Chinese drywall in the property before May 14, 2014.



                                               14
  Case 2:09-md-02047-EEF-JCW Document 22823 Filed 05/12/20 Page 15 of 36



       Defendants argue Burgos’ claims are barred by the statute of limitations because Burgos

learned of the Chinese drywall from an air conditioning technician in 2011. Mr. Burgos testified

that he had work performed on his air conditioning system many times, and when asked whether

those technicians ever mentioned Chinese drywall as the cause of the problem, Mr. Burgos

answered, “They all do. They all say the same thing.” R. Doc. 22677-5 at 4. Specifically, Mr.

Burgos explained that the technicians indicated that Chinese drywall “may be the problem.” R.

Doc. 22677-5 at 4.

       The Court will grant summary judgment with respect to Mr. Burgos’ claims, as he was

specifically told multiple times, by multiple technicians, that his home displayed signs of Chinese

drywall. The Court concludes that with any amount of reasonable diligence, Mr. Burgos would

have confirmed the presence of the defective product more than three years before filing his claims.

           b. Johnny Tyler [R. Doc. 22677]

       Johnny Tyler’s claims arise from the alleged presence of Chinese drywall in a property

located at 8675 130th Avenue, Fellsmere, Florida. R. Doc. 22677-1 at 4. Mr. Tyler filed his claims

on May 14, 2018. R. Doc. 21334. Accordingly, his claims are untimely if he knew, or should have

known of the presence of Chinese drywall in the property before May 14, 2014.

       Defendants argue Mr. Tyler’s claims are barred by the statute of limitations because Mr.

Tyler learned of the presence of Chinese drywall when he received an air conditioning unit repair

invoice indicating that a leak in the evaporator coil was caused by Chinese drywall corrosion. R.

Doc. 22677-1 at 8. During his deposition, Tyler admitted that an air conditioning repair man made

an “offhand comment” about Chinese drywall and indicated, on an invoice, that the cause of the

air conditioning problems may be related to Chinese drywall. However, Tyler explained that “I

didn’t pay attention to [the invoice], to be frank with you. I didn’t read this.” R. Doc. 22677-6 at
                                                15
  Case 2:09-md-02047-EEF-JCW Document 22823 Filed 05/12/20 Page 16 of 36



3. He further explained that he didn’t investigate the issue further because “[it] had no meaning to

me. I mean, I buy a lot of things from China. I didn’t see it as something negative or something to

be concerned about.” R. Doc. 22677-6 at 3. The Court finds summary judgment appropriate here

because Mr. Tyler experienced an appliance failure, was told of the likely cause, and failed to act,

when even a modicum of diligence would have alerted him to the nature of the problem and

prompted a response. Accordingly, summary judgment is granted.

           c. Carl and Ellen Moore [22677]

        Carl and Ellen Moore’s claims arise from the alleged presence of Chinese drywall in a

property located at 5427 Kedgewick Lane, North Point, Florida. R. Doc. 22677-1 at 4. The Moores

filed their claims on May 14, 2018. R. Doc. 21334. Accordingly, their claims are untimely if they

knew, or should have known of the presence of Chinese drywall in the property before May 14,

2014.

        Defendants argue the Moores’ claims are barred by the statute of limitations because they

were informed by an air conditioning repairman around January 18, 2014 that their air condition ing

problems were caused by Chinese drywall. R. Doc. 22677-1 at 9. During Mr. Moore’s deposition,

he noted that the first time he heard about Chinese drywall “as a general issue” was in 2014, when

“the air-conditioning person informed [him] about the Chinese drywall” and indicated that the

“issue with the air-conditioning might be related” to it. R. Doc. 22677-7 at 2. The Court finds

summary judgment appropriate here because this information, relayed by an industry professional,

should have altered the Moores to the severity of the situation and prompted swift action.

   D. Louisiana Claims

        1. Prescription Under Louisiana Law



                                                16
  Case 2:09-md-02047-EEF-JCW Document 22823 Filed 05/12/20 Page 17 of 36



         Under Louisiana law, the prescriptive period for products liability claims is one year. La.

Civ. Code art. 3492. Typically, the prescriptive period begins to run from the day the injury or

damage is sustained. Carter v. Matrixx Initiatives, Inc., 391 Fed.Appx. 343, 344 (5th Cir. 2010).

However, Louisiana law recognizes the doctrine of contra non valentem, under which the

prescriptive period does not begin to run until a plaintiff has “actual or constructive knowledge of

facts indicating to a reasonable person that he or she is the victim of a tort.” Bailey v. Khoury, 04-

0620, p. 10 (La. 1/20/05); 891 So. 2d 1268, 1276. A review of the applicable cases compels the

conclusion that this occurs when the plaintiff has actual or constructive knowledge of a causal

relationship between the object or product and the injury. The plaintiff does not need to be aware

of exactly which legal claims and theories will be used in his case in order to be put on notice.

Rather, “the prescriptive period commences when there is enough notice to call for an inquiry

about a claim, not when an inquiry reveals the facts or evidence that specifically outline the claim.”

Luckett v. Delta Airlines, Inc., 171 F.3d 295, 300 (5th Cir. 1999). “[T]he doctrine ... only suspends

the running of prescription during the period of time when the action was not reasonably knowable

by the plaintiff.” Bowers v. Orleans Parish School Board, 694 So. 2d 967, 973 (La. App. 4 Cir.

1996).

         Additionally, Plaintiffs collectively contend that Defendants should be estopped from

arguing that Plaintiffs were on notice of the defect any earlier than a formal Chinese drywall

inspection because Defendants failed to comply with their duty to warn. Louisiana Revised Statute

9:2800.57 governs a manufacturer’s duty to warn under the Louisiana Products Liability Act.

Subsection (C) imposes liability on a manufacturer who gains knowledge of a defect after the

product has left the manufacturer’s control but fails to act with reasonable care in adequately

warning the users of the product. La. R. S. 9:2800.57(C). The Court has already addressed and
                                                 17
  Case 2:09-md-02047-EEF-JCW Document 22823 Filed 05/12/20 Page 18 of 36



rejected this argument with respect to the Alabama and Florida Plaintiffs subject to this Order and

Reasons and finds no reason to rule differently here. Further, for the reasons discussed above, the

Court also rejects the Louisiana Plaintiff’s argument that prescription was tolled by Defendants’

failure to report to the CPSC and fraudulent concealment of the defect.

       2. Discussion

           a. Michael and Alice Ginart [R. Doc. 22628]

       Michael and Alice Ginart’s claims arise from the alleged presence of Chinese Drywall in

their properly located at 2104 Olivia Street, Meraux, Louisiana. Michael Ginart filed his claims on

November 13, 2014. Accordingly, their claims are untimely if they discovered, or should have

discovered, the presence of Chinese drywall prior to November 13, 2013.

       Mr. Ginart testified to receiving a letter that “had an invoice attached that said we had 300

sheets of possibly contaminated drywall delivered to the house.” R. Doc. 22628-3 at 5. He said he

received this letter in 2012 or 2013. R. Doc. 22628-3 at 6. After receiving the letter, he “called

some people and they referred me to Colonial testing to have them come see whether or not I did,

in fact, have drywall because the letter didn’t say I did. It just said they had delivered some and it

could have included – I’m paraphrasing here – it basically could have included drywall that was

from China or with sulfur.” R. Doc. 22628-3 at 6.

       In overseeing this MDL, the Court authorized the distribution of a settlement notice

program involving Inex, a supplier of Chinese drywall. R. Doc. 15749-8. The notice was

distributed to all potential class members and alerted them of their right to receive a monetary

payment if they were indeed a part of the settlement class. The notice described the history of the

litigation, described the proposed class, and summarized the proposed settlement. Defendants

contend and have set forth evidence that a copy of this notice was received by the Ginarts sometime
                                                 18
   Case 2:09-md-02047-EEF-JCW Document 22823 Filed 05/12/20 Page 19 of 36



in 2012, as Mr. Ginart specifically testified that he received a letter with an attached invoice

reflecting the purchase of 300 sheets of drywall. Further, Defendants have demonstrated that the

Ginart’s property appears on a list of recipients of the Inex settlement notice program letter. R.

Doc. 22628-1 at 7. Accordingly, the operative question is whether the notice letter constitutes

notice. In considering other motions for summary judgment in this phase of the litigation, the Court

has concluded that attorney solicitations and other communications involving the possibility of

Chinese drywall are insufficient to constitute actual knowledge. 3 In those circumstances, the Court

has concluded that whether these letters impart constructive notice is a question for the trier of

fact. A settlement notice program, however, is implemented with Court approval. There is a

complex method of tracking how and to whom the letters are sent. The receipt of a formal letter

alerting the recipient to the possibility of monetary compensation through a formal settlement

program certainly should be met with prompt action. Additionally, other courts have concluded

that an effective media campaign preceding approval of a settlement agreement may constitute

actual notice of a potential claim, thereby triggering the prescriptive period. See, e.g., In re Briscoe,

448 F.3d 201, 221 (3d Cir. 2006) (affirming the district court’s determination that notice was

provided, at the latest, “when the class-member notification campaign concluded”); see also In re

Vioxx Prod. Liab. Litig., 522 F. Supp. 2d 799, 808 (E.D. La. 2007) (holding that national and local

news coverage of the withdrawal of Vioxx from the market constituted notice sufficient to trigger

the statute of limitations). For these reasons, summary judgment is granted.



         3
           Earlier in this litigation, the Court denied summary judgment with respect to the Cordiers, plaintiffs who
had also received a letter alerting them to the possibility of Chinese drywall in this home. R. Doc. 22615 at 31 n. 9.
The Court concluded that without reviewing the contents of the letter, it was unable to determine whether the letter
imparted actual notice. Specifically, even the parties could not determine whether the letter was sent by Inex or from
a law firm. In contrast here, Defendants have offered proof that the Ginarts received a settlement notice letter from
the Inex Settlement.
                                                         19
  Case 2:09-md-02047-EEF-JCW Document 22823 Filed 05/12/20 Page 20 of 36



           b. The Pendletons [R. Doc. 22637]

        The Pendletons’ claims arise from the alleged presence of Chinese drywall in their property

located at 5524 Pasteur Boulevard, New Orleans, Louisiana. R. Doc. 22637-1 at 3. The Pendletons

filed their claims on November 13, 2014. Accordingly, their claims are untimely if they

discovered, or should have discovered, the presence of Chinese drywall prior to November 13,

2013.

        In Plaintiffs’ Statement of Uncontested Facts, they state “Plaintiffs discovered Knauf-

manufactured drywall in their home on October 25, 2013 through a self-inspection.” R. Doc.

22740-8 at 1. They additionally state, “Plaintiffs filed his claim against the Knauf Defendants in

this action November 13, 2014.” R. Doc. 22740-8 at 1. There is no question that under Louisiana

law, Plaintiffs’ claims prescribed one year from the date of discovery, which Plaintiffs themselves

admit occurred on October 25, 2013. Accordingly, it appears as though these claims are untimely,

warranting summary judgment in Defendants favor. However, Plaintiffs argue that the prescriptive

period should be tolled because they only filed in Bennett as a protective action. Plaintiffs explain

that they “filed their claim and engaged in activities with an expectation that they would have their

home remediated through the settlement of Omni XVIII.” R. Doc. 22740 at 9. Plaintiffs represent

that these activities lasted through the end of 2014 and accordingly, the two-week delay in filing

their claims in Bennett should be excused.

        It is undisputed that the Pendletons’ claims are subject to a one-year prescriptive period.

However, prescription may be interrupted by the filing of a lawsuit in a court of competent

jurisdiction and venue, La. Civ. Code art. 3462, or by defendant’s acknowledgement of

responsibility and of plaintiffs’ rights, La. Civ. Code art. 3464. “Interruption by acknowledgment

may be oral, in writing, formal, informal, express or tacit.” Morris v. Westside Transit Line, 02-
                                                 20
  Case 2:09-md-02047-EEF-JCW Document 22823 Filed 05/12/20 Page 21 of 36



1029 (La. App. 5 Cir. 2/25/03), 841 So. 2d 920, 926. Tacit acknowledgment occurs “when a certain

debtor performs acts of reparation or indemnity, makes an unconditional offer of payment, or lulls

the creditor into believing he will not contest liability." Lima v. Schmidt, 595 So. 2d 624 (La.

1992), superseded by statute on other grounds. “Conversely, mere settlement offers or conditional

payments, humanitarian or charitable gestures, and recognition of disputed claims will not

constitute acknowledgments . . . .” Mallett v. McNeal, 2005-2289 (La. 10/17/06), 939 So. 2d 1254,

1259. When prescription is apparent on the face of the pleadings, a plaintiff taking the position

that prescription has been interrupted bears the burden of proof on that issue. Morris, 841 So. 2d

at 924; First Nat. Bank of Commerce v. Band, 727 So. 2d 1171 (La. Ct. App. 4th Cir. 1998) (citing

Lima, 595 So. 2d at 628).

       In the present case, the Pendletons’ have the burden of proving the interruption of

prescription, as it is apparent from the face of the complaint that their claims were filed more than

a year after the discovery of Chinese drywall in their property. The Pendletons contend the

prescriptive period should be tolled by their attempted participation in the Pilot Remediation

Program. However, simply submitting a settlement claim is not tantamount to filing a lawsuit in a

court of competent jurisdiction and venue, nor does it serve as evidence that Defendants

acknowledged, even tacitly, the Pendletons’ rights or admitted liability with respect to their claim.

Notably, the Pendletons signed and submitted a Release in conjunction with their settlement claim,

which specifically stated:

       Nothing in this Release shall constitute (i) any admission of liability or fault of any
       kind on the part of Knauf Defendants who expressly deny any liability to Claimant
       and who are entering this agreement to avoid the expense and uncertainty of
       litigation; (ii) an admission of or consent to jurisdiction or waiver of any
       jurisdictional defenses, except as provided in the New Claims Agreement, and
       where applicable, the Knauf Class Settlement Agreement; or (iii) consent to service
       by the Knauf Defendants.
                                                 21
  Case 2:09-md-02047-EEF-JCW Document 22823 Filed 05/12/20 Page 22 of 36




R. Docs. 22781-1 at 7–8, 22781-2 at 7–8. Clearly, Defendants’ decision to offer the Pilot

Remediation Program is not to be construed as an admission of liability or a specific

acknowledgement of a claimant’s legal rights. Even if participation were construed as a settlement

negotiation, settlement offers and other conditional payments do not constitute acknowledgements

under Louisiana law. Finding that no action was filed in a court of competent jurisdiction and

venue and no acknowledgment of liability and rights made by Defendants, the Court concludes

that the Pendletons’ claims prescribed before they joined the Bennet action.

           c. Gerald Levin [R. Doc. 22679]

       Gerald Levin is the Executor of the Estate of Adelaide Levin, whose claims arise from the

alleged presence of Chinese drywall in a property located at 2201-03 Neyrey Place, Metairie,

Louisiana. R. Doc. 22679-1 at 3. Defendants were informed of Adelaide Levin’s death on

December 9, 2019 and filed a suggestion of death the same day. R. Doc. 22679-1 at 3–4. Plaintiffs

filed a Motion to Substitute Gerald Levin, Executor of Adelaide Levin’s Estate, as Plaintiff on

March 9, 2020. R. Doc. 22697-1 at 4. Adelaide Levin’s claims were filed on January 31, 2016. R.

Doc. 20020-2. Accordingly, under Louisiana law, these claims are untimely if she knew, or should

have known about the presence of Chinese drywall in the property prior to January 31, 2015.

       Adelaide Levin completed a Plaintiff Profile Form, under penalty of perjury, on which she

indicated that Chinese drywall was discovered in her home after an inspection conducted on

January 13, 2014. Plaintiffs has not opposed the motion or provided any indication that the

information in the Plaintiff Profile Form is incorrect. Accordingly, Mr. Levin’s claims as the

executor of Adelaide Levin’s estate are prescribed on their face.

           d. Wang and Xi [R. Doc. 22664]
                                                22
  Case 2:09-md-02047-EEF-JCW Document 22823 Filed 05/12/20 Page 23 of 36



        Wang and Xi’s claims arise from the alleged presence of Chinese drywall in a property

located at 4220 Vincennes Place, New Orleans, Louisiana. Wang filed his claims on January 31,

2016. R. Doc. 20020-2. Accordingly, under Louisiana law, these claims are untimely if they knew,

or should have known about the presence of Chinese drywall in the property before January 31,

2015.

        Defendants argue that Wang and Xi has actual knowledge of the presence of Chinese

drywall in their property in 2010 because in that year, they moved out of the property “because of

the drywall.” R. Doc. 22664-8 at 14. However, later in the deposition, Mr. Wang clarified that

they moved for financial reasons and because the home had a strong smell that triggered his

allergies. R. Doc. 22664-8 at 15. The Court is not prepared to find that experiencing a strange

smell is tantamount to having knowledge of the presence of the defective product, although it may

bear on the reasonableness of their actions in declining to investigate the problem further.

        Defendants further argue that to the extent Wang and Xi’s claims are not prescribed, their

claims are nevertheless barred by the exclusive remedies provision of the Louisiana Products

Liability Act (“LPLA”). As the Court has previously discussed, the LPLA “establishes the

exclusive theories of liability for manufacturers for damage caused by their products.” La. Rev.

Stat. § 9:2800.52; see Chevron USA, Inc. v. Aker Mar., Inc., 604 F.3d 888, 900 (5th Cir. 2010). In

other words, “[a] plaintiff may not recover from a manufacturer for damage caused by a product

on the basis of any theory of liability not set forth in the LPLA.” Jefferson v. Lead Indus. Ass'n,

Inc., 930 F. Supp. 241, 244–45 (E.D. La. 1996), aff'd, 106 F.3d 1245 (5th Cir. 1997).

        “Damages” under the LPLA includes “damage to the product itself and economic loss . . .

only to the extent” such recovery is not viable under a claim for breach of the implied warranty

against redhibitory defects. La. Rev. Stat. § 9:2800.53(5). Accordingly, the LPLA precludes all
                                                23
  Case 2:09-md-02047-EEF-JCW Document 22823 Filed 05/12/20 Page 24 of 36



theories of liability seeking damages arising from a manufacturer’s defective product except for

redhibition claims involving damage to the product itself or economic loss. Hollybrook Cottonseed

Processing, LLC v. Carver, Inc., No. CIV.A.09-0750, 2010 WL 2195685, at *4 (W.D. La. May

28, 2010) (“[T]he plain language of the LPLA precludes any claim against a manufacturer for

damages caused by its products, regardless of the theory of recovery, except for redhibition

claims.”); see also C-Innovation, LLC v. Norddeutsche Seekabelewerke GMBH, No. CIV.A. 10-

4441, 2013 WL 990026, at *4 (E.D. La. Mar. 13, 2013) (“By virtue of the LPLA's definition of

damages recoverable under the act, tort damages under article 2315 et seq. are recoverable from a

product manufacturer only under the LPLA.”).

       As the Court has previously noted with respect to other Louisiana plaintiffs, Wang and Xi

seek to recover for damages caused by the alleged presence of defective Knauf-manufactured

Chinese drywall in their home. Accordingly, their claims fall directly within the scope of the

LPLA, which governs the liability of manufacturers with respect to damage caused by their

products. Because the LPLA is the exclusive remedy for plaintiffs in this situation, the Court will

grant summary judgment with respect to Wang and Xi’s non-LPLA claims and redhibition claims.

However, the Court notes that the redhibition claims will only be viable to the extent Wang and

Xi seek recovery for damage to the defective drywall itself or economic loss.

   E. Mississippi Claims

       1. Statute of Limitations under Mississippi Law

       Under Mississippi law, claims for damage to real property are subject to a three-year statute

of limitations. Miss. Code. Ann. § 15-1-49. When the damage involves a latent defect, the statute

of limitations is tolled “until the plaintiff has discovered, or by reasonable diligence should have

discovered, the injury.” Id. § 15-1-49(2). A latent injury exists when the plaintiff is “precluded
                                                24
  Case 2:09-md-02047-EEF-JCW Document 22823 Filed 05/12/20 Page 25 of 36



from discovering harm or injury because of the secretive or inherently undiscoverable nature of

the wrongdoing in question . . . [or] when it is unrealistic to expect a layman to perceive the injury

at the time of the wrongful act.” PPG Architectural Finishes, Inc. v. Lowery, 909 So. 2d 47, 50

(Miss. 2005) (citing Donald v. Amoco Prod. Co., 735 So. 2d 161, 168 (Miss. 1999)). The

Mississippi Supreme Court has clarified that “causes of action accrue ‘upon discovery of the

injury, not discovery of the injury and its cause.’” Ridgway Lane & Assocs., Inc. v. Watson, 189

So. 3d 626, 629 (Miss. 2016) (quoting Angle v. Koppers, Inc., 42 So.3d 1, 5 (Miss. 2010)); see

also Wayne Gen. Hosp. v. Hayes, 868 So. 2d 997, 1001 (Miss. 2004) (“Moreover, to claim benefit

of the discovery rule, a plaintiff must be reasonably diligent in investigating the circumstances

surrounding the injury.”). “Discovery of an injury ‘is an issue of fact to be decided by a jury when

there is a genuine dispute.’” Phillips 66 Co. v. Lofton, 94 So.3d 1051, 1059 (Miss. 2012) (quoting

Weathers v. Metro. Life Ins. Co., 14 So. 3d 688, 692 (Miss. 2009)).

       Plaintiffs collectively contend that Defendants should be estopped from arguing that

Plaintiffs were on notice of the defect any earlier than a formal Chinese drywall inspection because

Defendants failed to comply with their duty to warn. However, Mississippi law does not recognize

a post-sale duty to warn. See Stevenson v. Cont'l Eagle Corp., 169 F. App'x 408, 409 (5th Cir.

2006); Williams v. Ford Motor Co., No. 3:11CV110-NBB-SAA, 2012 WL 2990165, at *3 (N.D.

Miss. July 20, 2012). Under Mississippi law, the manufacturer of a defective product may be found

liable for failure to warn only if a plaintiff demonstrates, by the preponderance of the evidence,

that the manufacturer “knew or in light of reasonably available knowledge should have known

about the danger that caused the damage for which recovery is sought.” Miss. Code. Ann. § 11-1-

63. In other words, liability attaches when a manufacturer fails to warn of risks known at the time

of sale. See Murray v. Gen. Motors, No. 3:10-CV-188-DPJ-FKB, 2011 WL 52559, at *2 (S.D.
                                                 25
  Case 2:09-md-02047-EEF-JCW Document 22823 Filed 05/12/20 Page 26 of 36



Miss. Jan. 7, 2011), aff'd sub nom. Murray v. Gen. Motors, L.L.C., 478 F. App'x 175 (5th Cir.

2012) (holding that a manufacturer did not breach its duty by not recalling a defective vehicle

because “Mississippi imposes no post-sale duty to warn”). Accordingly, the Court rejects this

argument. Further, for the reasons discussed above, the Court also rejects the Mississippi

Plaintiffs’ argument that prescription was tolled by Defendants’ fraudulent concealment of the

defect.

          2. Discussion

             a. William Foreman [R. Doc. 22640]

          William Foreman’s claims arise from the alleged presence of Chinese drywall in his

property located at 7514 Pinehurst Court, Diamondhead, Mississippi. R. Doc. 22640-1 at 3.

Foreman filed his claims on January 31, 2016. R. Doc. 20020-2. Accordingly, under Mississippi

law, Foreman’s claims are untimely if he knew, or should have known about the presence of

Chinese drywall in his property before January 31, 2013.

          Foreman does not dispute that his claims were filed more than three years after the

discovery of Chinese drywall in his property. Instead, he argues that the statute of limitations in

his case was tolled because he discovered the presence of defective drywall in his home while

Payton v. Knauf Gips, KG, a class action within this MDL, was pending. R. Doc. 22728 at 5.

Plaintiff argues his claims are timely under American Pipe & Construction Co. v. Utah, 414 U.S.

538 (1974), and Crown, Cork & Seal Co. v. Parker, 462 U.S. 345 (1983), because they were filed

within three years of class certification being granted in Payton, a class in which he was a putative

member. The Court has already considered and rejected this argument. Specifically, in prior

Orders and Reasons, the Court noted that under American Pipe, a timely filed class action “tolls

the running of the statute for all purported members of the class who make timely motions to
                                                 26
  Case 2:09-md-02047-EEF-JCW Document 22823 Filed 05/12/20 Page 27 of 36



intervene after the court has found the suit inappropriate for class action status.” R. Docs. 22586

at 20, 22615 at 28 (quoting American Pipe, 414 U.S. at 553). However, the United States Supreme

Court recently announced that this rule applies only to individual claims and not to successive

class actions. China Agritech, Inc. v. Resh, 138 S. Ct. 1800, 1801 (2018) (“We hold that American

Pipe does not permit a plaintiff who waits out the statute of limitations to piggyback on an earlier,

timely filed class action.”). Accordingly, the pendency of Payton did not toll the claims of those

involved in the Bennett putative class action.

           b. Dung Nguyen [R. Doc. 22641]

       Nguyen’s claims arise from the alleged presence of Chinese drywall in his property located

at 3 Laudeac Court, Long Beach, Mississippi. R. Doc. 22641-1 at 3. Nguyen filed his claims on

January 31, 2016. R. Doc. 20020-2. Accordingly, under Mississippi law, Nguyen’s claims are

untimely if he knew, or should have known, about the presence of Chinese drywall in his property

before January 31, 2013.

       Defendants argue Mr. Nguyen’s claims are untimely because he was informed by a tenant

in 2011 that the air conditioner was faulty and that the house “might have Chinese Sheetrock.” R.

Doc. 22641-5 at 3–5. Mr. Nguyen said he did not believe his tenant. R. Doc. 22641-5 at 5. He then

sold the property to Jimmy and Hang Le, who discovered that the home contained Chinese

Drywall. R. Doc. 22641-5 at 6. Jimmy and Hang Le deeded the property back to Nguyen upon this

discovery. At his deposition, Nguyen could not recall exactly when this occurred. He testified that

he sold the home to Jimmy and Hang Le “somewhere around” 2011 or 2012, and they lived in the

home “a year or a little bit more than a year” before they informed him that the home contained

Chinese drywall. R. Doc. 22641-5 at 6.



                                                 27
  Case 2:09-md-02047-EEF-JCW Document 22823 Filed 05/12/20 Page 28 of 36



       The Court concludes that Mr. Nguyen should have discovered the defect by at least 2012.

Although the Court could overlook the fact that a tenant told Mr. Nguyen she believed the property

might have Chinese drywall, it is inconceivable to conclude that the defect was not discovered at

least by the time the Nguyens sold the home and were informed by the buyers that the property

contained Chinese drywall. Further, Mr. Nguyen testified that after being told by the buyers that

the home contained Chinese drywall, he ordered an inspection and became “a hundred percent

sure.” R. Doc. 22641-5 at 7. Therefore, summary judgment is granted.

           c. Michael Christovich & Carlisle Place [R. Doc. 22645]

       Michael Christovich and Carlisle Place, LLC’s claims arise from the alleged presence of

Chinese drywall in a property located at 9829 East Scenic Drive, Pass Christian, Mississippi. R.

Doc. 22645-1 at 3. Carlisle Place, LLC filed its claims on September 10, 2018. R. Doc. 21770.

Michael Christovich filed his claims on October 7, 2019. R. Doc. 22334.

       Defendants explain that Mr. Christovich purchased the property from Carlisle Place, LLC

in 2019 and was assigned Carlisle Place’s rights regarding Chinese drywall in the property. R.

Doc. 22465-1 at 3–4. Pursuant to the agreement between Mr. Christovich and Carlisle Place,

Carlisle Place would receive up to $700,000.00 of any amount Mr. Christovich recovered with

regard to the Chinese drywall. R. Doc. 22465-1 at 4. Defendants argue that summary judgment is

warranted because Michael Christovich was unprepared to discuss the requests attached to his

notice of deposition and because Carlisle Place failed to appear for its deposition. R. Doc. 22465-

1 at 4. Additionally, Defendants argue that these claims are barred by the applicable statute of

limitations because the assignor, Carlisle Place, had actual knowledge of Chinese drywall more

than three years before claims were filed because its manager, Sherwood R. Bailey was also the

president of Bailey Lumber & Supply Co., a company that was “heavily involved in prior litigation
                                                28
  Case 2:09-md-02047-EEF-JCW Document 22823 Filed 05/12/20 Page 29 of 36



in this MDL.” R. Doc. 22645-1 at 7. Additionally, Defendants argue that summary judgment is

appropriate because Mr. Christovich failed to preserve evidence in compliance with the pretrial

orders and failed to provide any evidence to support his loss of use or remediation claims. R. Doc.

22645-1 at 8–11.

       First, Plaintiff admits that Carlisle Place, LLC “has no further legal interest in this action

and is due to be dismissed.” R. Doc. 22729 at 7. The Court will accordingly dismiss Carlisle Place,

LLC. Thus, the question remains whether Mr. Christovich’s claims are barred by the statute of

limitations. “It is familiar law that an assignee obtains no greater right in the thing assigned than

was possessed by the assignor, but simply stands in the shoes of the latter and assignee's right can

rise no higher than assignor's.” Indiana Lumbermen's Mut. Ins. Co. v. Curtis Mathes Mfg. Co., 456

So. 2d 750, 754 (Miss. 1984). Accordingly, the statute of limitations began running on Mr.

Christovich’s claims on the date that Carlisle Place, LLC, knew, or should have known about the

presence of Chinese drywall in the affected property. Defendants stress that Carlisle Place, LLC

knew about the presence of the defect by 2011 at the latest, because the manager of the LLC,

Sherwood R. Bailey, Jr., also held an executive position at Bailey Lumber & Supply Co., a

company “that was involved as a settlement distributor in class settlements as late as April 2011.”

R. Doc. 22761 at 2. Significantly, Defendants explain that Mr. Bailey was personally served with

pleadings in this matter. R. Doc. 22761 at 2. Defendants also note that although Mr. Christovich

referred Defendants to Mr. Bailey for information about when the litigants became aware of the

presence of Chinese drywall in the affected property, Mr. Bailey failed to attend two depositions.

Accordingly, Defendants argue that Plaintiff has been unable to “rebut the clear indication that

[Bailey] knew of the Chinese drywall.” R. Doc. 22761 at 3.



                                                 29
  Case 2:09-md-02047-EEF-JCW Document 22823 Filed 05/12/20 Page 30 of 36



       Summary judgment is inappropriate at this time. Although Defendants have successfully

demonstrated that Mr. Bailey knew about Chinese drywall throughout the existence of this MDL,

they have not shown that Mr. Bailey knew of the presence of Chinese drywall in the affected

property any earlier than claimed. Accordingly, there exists a genuine issue of material fact

relevant to the disposition of this case. The resolution of this question is dependent on the

testimony of the former owner, now a third-party to this case, which has not yet been obtained.

Accordingly, the Court will deny the motion but notes that the issue may be better resolved by the

transferor court by summary judgment if additional information is discovered.

           d. The Bogards [R. Doc. 22683]

       The Bogards’ claims arise from the alleged presence of Chinese drywall in a property

located at 451 Linda Drive, Biloxi, Mississippi. Ronald Bogard filed his claims on June 7, 2016.

Accordingly, these claims are untimely if the Bogards knew, or should have known about the

presence of Chinese drywall in the property before June 7, 2013.

       Defendants argue that the Bogards discovered their injury when their grandchildren, who

were living in the property, fell ill sometime in, or before, 2012. In Mississippi, the statute of

limitation begins when a plaintiff discovers their injury, regardless of whether or not he specifically

understands the cause of the injury. Ridgway Lane & Assocs., Inc. v. Watson, 189 So. 3d 626, 629

(Miss. 2016) (“This Court has held that causes of action accrue “upon discovery of the injury, not

discovery of the injury and its cause.” (quoting Angle v. Koppers, Inc., 42 So. 3d 1, 5 (Miss. 2010)

(emphasis in original)). Where a plaintiffs’ injury manifests solely as a peculiar smell or a few

appliance failures, the Court has denied summary judgment on the grounds that the trier of fact is

in the best position to determine whether the plaintiff reasonably should have known he was

injured. R. Doc. 22615 at 30–31. In contrast here, the Bogards knew that some environmental
                                                  30
   Case 2:09-md-02047-EEF-JCW Document 22823 Filed 05/12/20 Page 31 of 36



problem was wreaking havoc on their grandchildren’s health and underwent an ultimately

unsuccessful professional home inspection to determine the cause of the problem. The Court

concludes that the Bogards clearly had knowledge of an injurious environmental problem

sufficient to put them on notice of their injury and trigger the running of the statue of limitations.

        Furthermore, Defendants argue the Bogards’ claims are also barred by the doctrine of

assumption of the risk. Under Mississippi law, a plaintiff who assumes the risk of his injuries is

precluded from recovering from an otherwise liable manufacturer or seller. Assumption of the risk

precludes liability where the plaintiff “freely and voluntarily chose to encounter a dangerous

condition.” Green v. Allendale Planting Co., 954 So. 2d 1032, 1041 (Miss. 2007). The question of

whether a plaintiff assumed a particular risk is typically a question for the jury, but “in certain

circumstances the facts may show as a matter of law that the plaintiff understood and appreciated

the danger.” Herod v. Grant, 262 So. 2d 781, 783 (Miss. 1972). This occurs when the evidence

demonstrates that the plaintiff appreciated the particular danger or “that the danger was so obvious

that he must be taken to have known it.” Id. A defendant relying on the defense of assumption of

the risk generally must demonstrate the following:

        (1)[k]nowledge on the part of the injured party of a condition inconsistent with his safety;
        (2) appreciation by the injured party of the danger in the condition; and (3) a deliberate and
        voluntary choice on the part of the injured party to expose his person to that danger in such
        a manner as to register assent on the continuance of the dangerous condition.

Green v. Allendale Planting Co., 954 So. 2d 1032, 1041–42 (Miss. 2007) (quoting Herod, 262 So.

2d at 782) (alteration in original)).

        The Court concludes that these claims are also barred by assumption of the risk.

Specifically, the Bogards purchased the property from their daughter in 2013 despite their

knowledge that the home contained an “environmental problem” that caused their grandchildren

                                                  31
  Case 2:09-md-02047-EEF-JCW Document 22823 Filed 05/12/20 Page 32 of 36



to suffer adverse physical reactions. Accordingly, it is clear that they had knowledge that a

“condition inconsistent with [their] safety” existed on the premises and that the condition posed a

danger. See Herod, 262 So. 2d at 782. Further, their decision to purchase the home despite this

knowledge constitutes “a deliberate and voluntary choice” to expose themselves to the hazardous

condition. Id.

           e. Rachel Schoerner [R. Doc. 22685]

       Rachel Schoerner’s claims arise from the alleged presence of Chinese drywall in a property

located at 451 Linda Drive, Biloxi, Mississippi. She filed her claims on October 7, 2019. R. Docs.

22334, 22357, 22358. Accordingly, her claims are untimely if she knew, of should have known,

about the presence of Chinese drywall in the property before October 7, 2016.

       Defendants argue Schoerner’s claims are barred because she had actual knowledge of the

presence of Chinese drywall in her property more than three years before filing her claims and

because she “assign[ed] her entire interest in all compensable claims in the existing Bennett case .

. . both pecuniary and non-pecuniary in nature, for all damages that may have accrued since the

sale of this property in 2013.” R. Doc. 22685-5. Specifically, the Assignment provides, “Buyers .

. . possess a one hundred percent (100%) interest in all remediation-related compensatory claims

possessed by Seller at the time of sale in 2013.” R. Doc. 22685-5. Plaintiff has not opposed the

motion or otherwise contested this fact. Based on the clear and unambiguous language of the

Assignment, the Court concludes that summary judgment is appropriate because Plaintiff has

assigned the claims she attempts to pursue in this action.

   F. Texas Claims

       1. Statute of Limitations under Texas Law



                                                32
  Case 2:09-md-02047-EEF-JCW Document 22823 Filed 05/12/20 Page 33 of 36



       Under Texas law, claims for negligence are governed by a two-year of statute of

limitations. Haney v. Purcell Co., 796 S.W. 2d 782, 785 (Tex. App. 1990). With respect to property

damage, Texas courts apply a “discovery rule” under which the statute of limitations begins to run

when the plaintiff discovers, or should have discovered the injury, regardless of whether the full

extent of the injury is ascertainable. See id.; Hues v. Warren Petroleum Co., 814 S.W. 2d 526, 529

(Tex. App. 1991). Product liability claims, as well as claims arising under the Texas Deceptive

Trade Practices-Consumer Protection Act (“DTPA”), are also subject to a two-year statute of

limitations. See Vine v. PLS Fin. Servs., Inc., No. EP-16-CV-31-PRM, 2018 WL 456031, at *5

(W.D. Tex. Jan. 16, 2018); Heckel v. Allen Samuels Chevrolet, No. 14-07-00254-CV, 2008 WL

4308406, at *4 (Tex. App. Aug. 28, 2008). In contrast, warranty-based claims are subject to a four-

year statute of limitations that begins to run when the breach occurs. See Pecan Valley Nut Co. v.

E.I. du Pont de Nemours & Co., 15 S.W. 3d 244, 249 (Tex. App. 2000).

       2. Discussion

               a. The Armstrongs [R. Doc. 22633]

       The Armstrongs’ claims arise from the alleged presence of Chinese drywall in their

property located at 418 Sandstone Creek, Dickinson, Texas. R. Doc. 22633-1 at 3. The Armstrongs

filed their claims on January 31, 2016. Accordingly, under Texas law, the Armstrongs’ claims are

untimely if they knew of, or should have known, of the presence of Chinese drywall in their

property prior to January 2014 (for their negligence, property damage, personal injury, and DTPA

claims) or January 2012 (for their breach of warranty claims).

       In Ms. Armstrong’s deposition, she conceded that she had received a letter in 2012 from

Richmond American Homes, discussing the company’s identification of Chinese drywall in the

property in 2011. The letter, which Defendants have also attached to their brief, indicates that in
                                                33
  Case 2:09-md-02047-EEF-JCW Document 22823 Filed 05/12/20 Page 34 of 36



August 2011, Richmond American Homes inspected the home, “uncovered evidence indicating

certain independent subcontractors installed defective Chinese-manufactured drywall” in the

home, and “offered to repair [the] home provided [the Armstrongs] with a home repair agreement.”

R. Doc. 22633-5 at 14. The letter, dated June 19, 2012, specifically mentions the Chinese drywall

multi-district litigation. R. Doc. 22633-5 at 16. Ms. Armstrong explained that her husband rejected

the remediation offer. R. Doc. 22633-5 at 15. Based upon the contents of Richmond American

Homes’ letter and the Armstrongs’ receipt of it, as well as the fact that a Chinese drywall inspection

was conducted on the premises, the Court concludes that the Armstrongs’ had actual notice of the

presence of Chinese drywall in their home by August 2011. Moreover, Plaintiffs have not opposed

the motion or otherwise challenged the information contained therein. Accordingly, summary

judgment is granted.

    IV.      CONCLUSION

          Considering the foregoing,

          IT IS ORDERED that Defendants’ Motion for Summary Judgment on Claims Asserted

by Carl and Lynn Russell and Ronald and Patricia Stanfa, R. Doc. 22613, is DENIED in part and

GRANTED in part. It is GRANTED with respect to Ronald and Patricia Stanfa’s claims. It is

DENIED with respect to Carl and Lynn Russell’s claims.

          IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment on

Claims Asserted by R & S Properties, LLC, R. Doc. 22644, is GRANTED.

          IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment on

Claims Asserted by Consuelo Burgos, Johnny Tyler, and Carl and Ellen Moore, R. Doc. 22677, is

GRANTED.



                                                 34
  Case 2:09-md-02047-EEF-JCW Document 22823 Filed 05/12/20 Page 35 of 36



       IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment on

Claims Asserted by Michael and Alice Ginart, R. Doc. 22628, is GRANTED.

       IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment on

Claims Asserted by Ronald and Bernice Pendleton, R. Doc. 22637, is GRANTED.

       IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment on

Claims Asserted by Gerald Levin, R. Doc. 22679, is GRANTED.

       IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment on

Claims Asserted by Jay Wang and Ruby Xi, R. Doc. 22664 is GRANTED in part and DENIED

in part. It is GRANTED with respect to Wang and Xi’s non-LPLA and redhibition claims. It is

DENIED in all other respects.

       IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment on

Claims Asserted by William Foreman, R. Doc. 22640, is GRANTED.

       IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment on

Claims Asserted by Dung Nguyen, R. Doc. 22641, is GRANTED.

       IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment on

Claims Asserted by Michael Christovich and Carlisle Place, LLC, R. Doc. 22645, is GRANTED

in part and DENIED in part. It is GRANTED with respect to Carlisle Place, LLC. It is DENIED

with respect to Michael Christovich.

       IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment on

Claims Asserted by Ronald and Leslie Bogard, R. Doc. 22683, is GRANTED.

       IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment on

Claims Asserted by Rachel Schoerner, R. Doc. 22685, is GRANTED.



                                            35
  Case 2:09-md-02047-EEF-JCW Document 22823 Filed 05/12/20 Page 36 of 36



      IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment on

Claims Asserted by Toshonia and Martin Armstrong, R. Doc. 22633, is GRANTED.

      New Orleans, Louisiana this 11th day of May, 2020.



                                                              ________________
                                                                 Eldon E. Fallon
                                                           United States District Judge




                                            36
